17-2271-cr
United States v. Dansowah

                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 9th day of July, two thousand eighteen.

    PRESENT: DENNIS JACOBS,
             REENA RAGGI,
             PETER W. HALL,
                                    Circuit Judges.

    - - - - - - - - - - - - - - - - - - - -X
    United States of America,
             Appellee,

                 -v.-                                               17-2271-cr

    Franklin Dansowah,
             Defendant-Appellant.
    - - - - - - - - - - - - - - - - - - - -X

    FOR APPELLANT:                        Elizabeth Latif, West Hartford,
                                          CT.

    FOR APPELLEE:                         Geoffrey S. Berman, United
                                          States Attorney for the Southern
                                          District of New York (Kiersten
                                          Fletcher, Anna M. Skotko,
                                          Assistant United States

                                             1
                           Attorneys, on the brief), New
                           York, NY.

     Appeal from a judgment of the United States District
Court for the Southern District of New York (Kaplan, J.).

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
AND DECREED that the judgment of the district court be
AFFIRMED.

     Franklin Dansowah appeals from the judgment of the
United States District Court for the Southern District of
New York sentencing him to 45 months’ imprisonment for bank
fraud, which he challenges as procedurally unreasonable. We
assume the parties’ familiarity with the underlying facts,
the procedural history, and the issues presented for review.

     Dansowah participated in a check deposit scheme in
which he and his coconspirators opened bank accounts under
fictitious names that closely resembled the names of
legitimate businesses. Members of the conspiracy (including
Dansowah) would then deposit stolen checks into the
fraudulent accounts and withdraw the funds before the
intended payees and banks could discover the fraud.
Dansowah pled guilty in September 2016 to bank fraud and
conspiracy to commit bank fraud in violation of 18 U.S.C.
§§ 1344 and 1349. In the plea agreement, the parties
stipulated to a total adjusted offense level of 18; a
Criminal History Category of III (to reflect Dansowah’s four
prior New York state convictions); and an applicable
Guidelines range of 33 to 41 months. The Probation Office
calculated a Criminal History Category of IV to account for
an additional prior conviction in Virginia, resulting in a
recommended Guidelines range of 41 to 51 months. The
Government sought a sentence within the stipulated plea
agreement Guidelines range, but Dansowah accepted the higher
Guidelines range proposed in the Presentence Report. Judge
Kaplan ordered a sentence of 45 months’ imprisonment to be
followed by five years of supervised release.

     Dansowah challenges his 45 month sentence as
procedurally unreasonable. Procedural reasonableness review
considers whether the district court gave an adequate
explanation of the sentence in compliance with 18 U.S.C.
§ 3553(a) and (c). United States v. Verkhoglyad, 516 F.3d
122, 128 (2d Cir. 2008). It is procedural error for the
district court to fail to “adequately ... explain the chosen

                             2
sentence.” United States v. Robinson, 702 F.3d 22, 38 (2d
Cir. 2012) (citation omitted). However, “we will not assume
a failure of consideration simply because a district court
fails to enumerate or discuss each § 3553(a) factor
individually.” Verkhoglyad, 516 F.3d at 131. “[W]e presume
that a sentencing judge has faithfully discharged her duty
to consider the statutory factors,” and “do not require
robotic incantations” with respect to each of the Section
3553(a) factors. United States v. Wagner-Dano, 679 F.3d 83,
89 (2d Cir. 2012) (internal quotation marks omitted).
Because Dansowah did not object at sentencing to the court’s
findings or sentence, we review Dansowah’s procedural
challenge for plain error. United States v. Villafuerte,
502 F.3d 204, 208 (2d Cir. 2007).

     Dansowah contends that the district court did not
adequately explain the reasons for its sentence as required
by Section 3553(c). Appellant’s Br. at 9; see 18 U.S.C. §
3553(c) (“The court, at the time of sentencing, shall state
in open court the reasons for its imposition of the
particular sentence.”); Villafuerte, 502 F.3d at 210 (noting
how Section 3553(c) serves “the important goal ... of
informing the defendant of the reasons for his sentence”).

     The district court stated at sentencing that it had
reviewed a thorough record, including letters from
Dansowah’s friends and family and submissions from both
parties. It also explicitly adopted the Guidelines range
and factual findings of the Presentence Report. Reliance on
uncontested findings in the Presentence Report is sufficient
to satisfy Section 3553(c)’s statement of reasons
requirement on plain error review. See United States v.
Carter, 489 F.3d 528, 540 (2d Cir. 2007); United States v.
Molina, 356 F.3d 269, 277 (2d Cir. 2004) (“We recognize
nonetheless that the ‘open court’ requirement may be
satisfied by the district court adopting the PSR in open
court.”). Here the district court went further by reciting
its consideration of several Section 3553(a) factors in open
court. For example, the district court stated that it had
“taken into account” Dansowah’s positive steps to advance in
a lawful profession, and explained that the “sentence might
well have been higher” but for Dansowah’s effort to support
his family. App’x at 47; 18 U.S.C. § 3553(a) (instructing
courts to consider, among other factors, “the history and
characteristics of the defendant”).



                             3
     We conclude on this record that the sentencing judge
“faithfully discharged [his] duty to consider” the
appropriate factors and explain the sentence imposed.
Wagner-Dano, 679 F.3d at 89; see also United States v.
Goffi, 446 F.3d 319, 321 (2d Cir. 2006) (there is no
“require[ment] that a district court refer specifically to
every factor in section 3553(a)”). Dansowah’s procedural
unreasonableness claim fails.

     For the foregoing reasons, and finding no merit in
Dansowah’s other arguments, we hereby AFFIRM the judgment of
the district court.

                           FOR THE COURT:
                           CATHERINE O’HAGAN WOLFE, CLERK




                             4